Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 1 of 25 PageID
                                                                       Filed:#: 5
                                                                              8/27/2020 10:58 AM
                                                                                                                              Clerk
                                                Vigo Superior Court 6                                          Vigo County, Indiana




                                            STATE OF INDIANA
                                          VIGO SUPERIOR COURT
                                                   2020   TERM

Dustin    W.   Zeigler and   Rose Anna    L. Zeigler,
          Plaintiffs,


V.                                                             CAUSE NO.            84D06-2008-PL-004348

First   American    Title Insurance     Company,
          Defendant.




                        COMPLAINT FOR DECLARATORY JUDGMENT AND
                               DETERMINATION OF DAMAGES


          Plaintiffs,.for their   cause 0f action against Defendant,      state:


          1.        Plaintiffs, Dustin W. Zeigler and Rose Anna L. Zeigler (collectively “Zeigler”)
are residents     of Vigo County, Indiana.

          2.      Defendant, First American Title Insurance Company (hereinafter “Company”),                    at
all   relevant times was a Nebraska corporation, doing business in Vigo County, Indiana.


          3.       On March    9,   201 6, Zeigler purchased their      home   located at 1085   W. Krislynn
Woods     Ave.,   West Terre Haute, Vigo County, Indiana          (hereinafter the “Land”),      more
particularly described as follows:


                   Beginning       Northwest corner 0f the Southeast Quarter 0f Section 17,
                               at the
         Township 13 North, Range 9 West; thence South 89 degrees 36 minutes East a
         distance 0f 254.28 feet; thence South 82.39 feet; thence South 38 degrees 22
         minutes East 143.51 feet; thence South 81 degrees 18 minutes West 40.009 feet;
         thence South 88 degrees 45 minutes West 303.79 feet; thence North 209.38 feet t0
         the place of beginning.


         4.    At the time Zeigler’s purchase of their home, Company issued a title insurance
policy, Owner’s  Title Policy number 501 1400-13490396, dated March 9, 2016 (hereinafter the
“Policy”), insuring the fee simple title t0 the Land in the name 0f Zeigler as shown therein. A
copy of the Policy is attached hereto as Exhibit A.

         5.        In February 201 8, Zeigler learned that an eight-inch (8”) pipeline transferring
anhydrous ammonia        gas and an easement for such pipeline are located dangerously close t0 their
home on the Land.
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 2 of 25 PageID #: 6




           6. The existence 0f a thirty foot (30’) Wide easement for the gas line is evidenced 0f
record in Vigo County, Indiana as shown by a Right of Way and Easement Grant dated April 23,
1969 and was recorded in the Vigo County, Indiana Recorder’s Ofﬁce 0n June 17, 1969, at Deed
Record 348, Page 309-2 (hereinafter the “Easement”). A copy 0f the Easement is attached
hereto as Exhibit B.


           7.    The Easement was granted by a predecessor            in title t0 Zeigler.


       8.     There is also an Encroachment Agreement recorded November 25, 2003, as
Instrument N0. 2003035467 in the Vigo County Recorder’s Ofﬁce, which addresses certain
rights and obligations relating to use of the Easement and contains very restrictive covenants
relating to the use 0f Zeiglers’ Land (hereinafter the “Encroachment Agreement”). A copy 0f the
Encroachment Agreement is attached hereto as Exhibit C.

          9.     The Encroachment Agreement was entered              into   by a predecessor   in   title   t0
Zeigler.


           10.   The Easement provides      that the property   owner       “shall not, without prior written
consent 0f Grantee [the holder 0f the easement rights], construct 0r permit to be constructed any
house, structure, pipeline or other obstruction 0r excavation 0n, over 0r within said right of way
and easement.”

           11.   The Zeigler’s deck 0n the back 0f their home and the Zeigler’s              septic system are
all   located in and encroachupon the Easement area.

           12.   The Policy makes no mention of the Easement            or   Encroachment Agreement.

       13.     By letter dated April 11, 2018, Zeigler provided written notice t0 Company 0f a
claimed loss under the terms 0f the Policy arising from the existence of the Easement.


           14.   In processing Zeigler’s claim, the     Company conﬁrmed           thatEasement area             bisects
through the middle 0f Zeigler’s   Land and    is   located within a few feet      0f Zeigler’s home.

          15.    No consent was given for the construction of the deck and the septic system
within the Easement area, and the existence 0f and the location of the deck and the septic system
are in Violation of the terms 0f the Easement.


          16.    The   system
                       septic       is   now allowed t0   exist only    upon and subject      t0 the terms         of
the Encroachment Agreement.


          17.    The face amount 0fthe insurance Policy         is   $216,000.00.


          18.    Section 8(b) 0f the Policy provides in pertinent part that as follows:
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 3 of 25 PageID #: 7




                 “(b)                 If the   Company            pursues   its   rights   under Section    5   of these Conditions and
                 is   unsuccessful in establishing the Title, as Insured,
                                      (i)         the    Amount of the         Insurance shall be increased by 10%, and
                                      (ii)        the Insured Claimant shall have the right t0 have the loss or
                                                  damage determined            0f the date the claim was made by the
                                                                                  either as
                                                  Insured Claimant 0r as 0f the date it is settled and paid.”


          19.    The Policy insures against “loss 0r damage, not exceeding                                       the   Amount of
Insurance, sustained 0r incurred  by the Insured by reason of:

                 1.    Title              being vested other than as stated in Schedule A.
                 2.    Any                defect in 0r lien 0r encumbrance 0n the Title.               .   ..


                 3.    Unmarketable                      Title.
                                    '53
                 4-     D   '   '




          20.   Section 1(k) of the Policy deﬁnes “Unmarketable Title” to mean “Title affected
by an alleged 0r apparent matter that would permit a prospective purchaser or lessee 0f the Title
or lender 0n the Title t0 be released from the obligation to purchase, lease or lend if there is a
contractual condition requiring the delivery 0f marketable title.”


          21.    Under Indiana law, marketable                                   one that is free from reasonable doubt and
                                                                            title is

Will not expose the party                   who   holds     title   to the hazards 0f litigation.


          22.    The Easement and                        the   Encroachment Agreement are encumbrances 0n the                      Title
held by Zeigler for Which they are entitled to damages under the Policy.


       23.       The Easement and the Encroachment Agreement                                      create    Unmarketable     Title for
which Zeigler   isentitled t0 damages under the Policy.


       24.      Zeigler               is                  that ﬁnds that Zeigler does not have
                                            entitled t0 a decree          by the Court
and cannot provide t0 prospective purchasers marketable title to their Land and therefore are
entitled t0 recover for loss and damage arising from Unmarketable Title under the Policy.


       25.    This is an action for Declaratory Judgment pursuant to Indiana Trial Rule 57 and
Indiana Code 34-14-1-1 for the purpose of determining a question of actual controversy between
and among the    parties.


       26.      This declaratory judgment                            issought because Zeigler and Company, respectively,
have an   interest in obtaining a declaration                        by the Court 0f their rights, status, and legal
obligations under the terms of the Policy.


       WHEREFORE,                         Plaintiffs,    Dustin     W.    Zeigler and Rose      Anna   L. Zeigler, request the
Court for a speedy hearing in                     this   cause and to enter a declaratory judgment as follows:


              A. Declare and decree that under the terms of the Policy, Zeigler does not have
       and cannot provide to prospective purchasers marketable title t0 their Land and therefore
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 4 of 25 PageID #: 8




            are entitled t0 recover for loss and           damage       arising   from Unmarketable         Title   under the
            Policy;


                    B. Declare and decree that the Easement and Encroachment Agreement create
            encumbrances on title such that Zeigler is entitled t0 recover for loss and damages t0 the
            full extent allowed under the Policy; and



                      C.   Award      to Zeigler costs 0f this action         and   all   other appropriate relief.


                                                            COUNT II
            For   their   second cause of action, Zeigler           states:


            27.       Zeigler hereby incorporates by reference Paragraph numbers                        1   through 26 of
Count   I   of this Complaint.


            28.       The Company has          failed t0   pay    to Zeigler the full       damages due under the terms 0f
the Policy.


          29.         Zeigler   is    entitled to reasonable      damages     as proven arising from the loss created
by encumbrances on            title   and Unmarketable          Title   under the terms 0f the Policy issued by
Defendant.


          WHEREFORE,             Plaintiffs,   Dustin   W.      Zeigler and Rose Anna L. Zeigler, respectfully
request judgment against the Defendant in an                     amount sufﬁcient t0 compensate Zeigler for their
loss in the full      amount of the Policy value           in   the amount of $237,600.00, for costs of this action,
and for     all   other relief proper in the premises.


                                                                WILKINSON, GOELLER, MODESITT,
                                                                  WILKINSON &              DRUMMY
                                                                333 Ohio Street
                                                                Terre Haute, IN 47807
                                                                Telephone: (812) 232-43 11
            Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 5 of 25 PageID
                                       84D06-2008-PL-004348                        Filed:#: 9
                                                                                          8/27/2020 10:58 AM
                                                                                                                                                                                                                                                Clerk
                                                                                                            Vigo Superior Court 6                                                                                                Vigo County, Indiana




                                                                                                                          Owner's Policy of                                   Title            Insurance
                                                       FirStAmedcan Hﬂem                                                  ISSUED BY


                                                                                                                           First        American                Title      Insurance                Company
                                                                                                                          POLICY       NUMBER

       Owner’s Policy                                                                                                     5011400-1349039e
Any         notice of claim                    and any other notice or statement                      in writing        requlred to be glven to the                    Company under            this policy       must be given       to
the     Company at the address shown                                       in   Section 18 of the Conditions.


                                                                                                              COVERED RISKS

SUBJECT T0 THE EXCLUSIONS FROM COVERAGE. THE EXCEPTIONS FROM COVERAGE CONTAINED IN SCHEDULE B. AND THE
CONDITIONS. FIRST AMERICAN TITLE INSURANCE COMPANY. a Nebraska corporation (the "Company") insures, as of Date of Policy and, to
the extent stated                       in    Covered Risks 9 and 10.                   after   Date of   Policy, against loss or           damage, not exceeding the Amount of Insurance. sustained or
incurred by the Insured by reason                                of:



1.          Title     being vested other than as stated                           in   Schedule A.
2.          Any defect in               or     lien   or encumbrance on the  Title. This Covered Risk includes but is not limited                                      to Insurance against loss           from
            (a)       A defect in              the Title   caused by
                      (i)         forgery, fraud.          undue inﬂuence, duress, incompetency, incapacity. or Impersonation;
                      (ii)        failure of        any person or          Entity to    have authorized a     transfer or conveyance;

                      (iii)       a document affecting             Title        not properiy created. executed. witnessed. sealed. acknowledged, notarized, or delivered;
                      (iv)        iailure to        perform those acts necessary to create a document by electronic                                    means    authorized by law;
                      (v)         a document executed under a                         falsiﬁed, expired, or otherwise invalid              power       of attorney;

                      (vi)        a document not properly ﬁled, recorded. or indexed                               in   the Public Records including failure to perform those acts by electronic                                  means
                                  authoﬂzed by law; or
                      (vii)       a defective judicial or administrative proceeding.
            (b)       The        lien of real         estate taxes or assessments imposed on the Title by a governmental authority
                                                                                                                  due or payable. but unpald.
            (c)       Any encroachment, encumbrance.                                  violation, variation, or             would be disclosed by an accurate
                                                                                                                   adverse circumstance affecting the                     Title that

                      and complete land survey of the Land. The term "encroachment" includes encroachments of existing improvements located on the Land
                      onto adjoining land, and encroachments onto the Land of existing improvements located on adjoining land.




“MQTMMWH
.5.“




ln
            Unmarketable
            No    right of




       Witness Whereof.
Date of Policy shown
                                             Title.

                                      access to and from the Land.




                                               First

                                               in
                                                       American
                                                    Schedule A.
                                                                       Title    Insurance       Company has caused               its   corporate   name      to
                                                                                                                                                                               (Covered Risks Continued on Page 2)


                                                                                                                                                                  be hereunto afﬁxed by             its   authorized ofﬁcers as of




                                                                                                                                                EM
 First


        /
       ;/“”
       Breeweg',
                  American




                            6mm”
                                 ”‘
                                                    M Title



                                                            '
                                                                Insurance


                                                                  M“
                                                                                         Company
                                                                                                                                                File #2
                                                                                                                                                Loan
                                                                                                                                                Issued By:
                                                                                                                                                          #1.
                                                                                                                                                             160070
                                                                                                                                                              01 1509483



                                                                                                                                                Aames Title & Closings, LLC
                                                                                                                                                927 w. National Ave
                                                                                                                                                Brazil, IN 47834

        Z
                  a
                      z
                                             J
       Jeffrey S. Roblnson
       Secretary



(Thls Policy                ls   valld only         when Schedules A and B                are attached)                                     This Jacket was created :Iectronlcally and constitutes an original                  dacumem



 Copyrlght 2006- 1009 Amlrlcm Land Tltla Muclallon All rights                               mama. The use of Ihis form      is   resumed   l0   ALTA   licensees and   ALTA members   In   good mndlng Es or the dais Of LIBS
 AI omer uaes are prohibited. Reprinted under Hcenee frurn Iha American Land                        mn-        .




Wm. 501 1400                          (7-1 -14)             Page       1   of 5
                                                                                  l
                                                                                                                                                                       ALTA Owner‘s          Policy of    Tme Insurance         (6-17-06)

                                                                                                                         EXHIBIT
                                                                                                                                   A
          Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 6 of 25 PageID #: 10


Policy #2 5011400-1 3490396                                                                                                                                                                         COVERED RISKS               (Continued)


5.        The       Violation or              enforcement of any law, ordinance, permit, or govemmenta1 regulation (including those                                                                relating to building          and zoning)
          restricting, regulating. prohibiting. or relating to

          (a)      the occupancy. use. orenjoyment of the Land;

          (b)       the character, dimensions. or location of any                                 improvement erected on the Land;
          (c)       the subdivision of land; or

          (d)       environmental protection
          if   a   notice, describing                any    part of the Land, is recorded in the Public                        Records setting            forth the violation or intention to enforce,                        but only to the
          extent of the violation or enforcement referred to                                   in   that notice.
          An enforcement                     aolion  based on the exercise of a governmental pollce power not covered by Covered Risk 5 if a notice of the enforcement
          action, describing                  any    part of the Land. is recorded
                                                                                 in the Public Records. but only to the extent of the enforcement referred to in that notice.

          The exercise                 ot   the rights of eminent domain if a notice of the exercise, describing any pan of the Land, is recorded in the Public Records.
9°50.“
          Any      taking by a              govemmental body               that has occurred             and    is   binding on the rights of a         pumhaserfor value without Knowledge.
          Title     being vested other than as stated                           In   Schedule       A   or being defecﬁve
          (a)       as a        result of the        avoidance        in   whoie or       in part,      or from a court order providing an alternative remedy. of a transfer of                                    all or any part of the

                    title   to or           any   interest in the          Land oocun-ing            pn‘or to the transaction vesting Title                     as shown           in   Schedule        A    because that prior transfer
                    constituted a fraudulent or preferential transfer under federal bankruptcy, state insolvency. or similar creditors' rights laws; or

          (b)       because the instrument of transfer vesting                                Title     as shown       in   Schedule    A   constitutes a preferential transfer under federal ban kruptcy, state
                    insolvency. or similar creditors’ ﬁghts laws by reason ofthe failure of                                       its   recording         in   the Public Records
                    (i)         to   be timely, or
                    (ii)        to impart notice of           ibs   existence to a purchaser for value or lo a judgment or                              lien creditor.

    10.   Any      defect         in   or lien or     encumbrance on the                  Title     or other        maﬂer included     in   Covered Risks             1     through 9 that has been created or attached or
          has been ﬁled or recorded                          in     the Public Records subsequent to Date of Policy and pn'or to lhe recording of the deed or other instrument of
          transfer         in   the Public Records that vests Title as                        shown       in    Schedule A.


The Company                     wili   also pay the costs. attomeys' fees, and expenses incurred in defense of any matter insured against by this Policy, but only to the
extent provided                  in    the Conditions.




                                                                                                     EXCLUSIONS FROM COVERAGE


The       foilowing matters are expressly excluded from the                                             coverage of                         (b)     not    Known            to the      Company, not recorded                  in    the Public
this policy,              and the Company                   will     not pay loss or damage. costs,                                                 Records           at     Date of Policy, but Known to the Insured
attomeys' fees, or expenses that arise by reason                                       of:                                                          Claimant and notdisclosed                      in   wn‘ﬁng to the        Company by          the
    1.    (a)      Any          law,        ordinance,       permit,       or governmental                regulation                                Insured Claimant prior to the date the Insured Claimant
                    (including those relating to building                            and zoning)         restn'cﬁng.                                became an              Insured under this policy;
                    regulating, prohibiting. or relating to                                                                                 (c)     resulting in           no loss or damage            to the Insured Claimant;

                    (i)         the occupancy, use, or enjoyment of the Land;                                                               (d)     attaching or created subsequent to Date of Policy (however,
                    (ii)    the             character,       dimensions,             or      location          of    any                            this   does not modify or                   limit   the coverage provided undar
                                improvement erected on the Land;                                                                                    Covered Risk 9 and                   10); or

                   (iii)    the subdivision of land; or                                                                                     (e)     resulting         in    loss or       damage            that   would not have been
                    (iv)        environmentalprotection;                                                                                            sustained          if   the Insured Claimant had paid value                           for the
                   or the effect of                any     violation of      these laws, ordinances, or                                             Title.

                   governmental regulations.                           This Exclusion 1(a) does not                                         Any     claim, by reason of the operation of federal bankruptcy,
                    modify or           limit     lhe coverage provided under Covered Risk                             5.                   state       lnsoIvency,           or     similar     creditors'         rights   laws,       that    the
          (b)      Any govemmental                        police power.         This Exclusion 1(b) does                                    transaction vesting the Tiﬂe as                      shown       in    Schedule A,      is

                   not modify or                  limit   the coverage provided under Covered                                               (a)     a fraudulent conveyance or fraudulent                            transfer; or
                   Risk 6.                                                                                                                  (b)     a   preferential transfer for               any reason not stated               In   Covered
          Rights of eminent domain.                            This Exclusion does not modify or                                                    Risk 9 of this policy.
          limit    lhe coverage provided under                         Covered Risk ?or 3.                                                  Any     lien       on the        Title      for real     estate taxes or assessments
          Defects. liens, encumbrances, adverse claims, or other matters                                                                    imposed by governmental authority and created or attaching
          (a)      created, suffered,                     assumed, or agreed to by the Insured                                              between Date of Policy and the date of recording of the deed or
                   Claimant;                                                                                                                other instrument of transfer                   in   the Public Records that vests                   Title

                                                                                                                                            as shown           in   Schedule A.




     Form 501 1400               (7-1-14)                  Page 2     of   5"                                                                                              ALTA Owner’s            Policy of Tulle Insurance (6-17-06)
[
     Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 7 of 25 PageID #: 11


Pollcy #: 501 1 40043490399                                                                                         CONDITIONS


1.   DEFINITION OF TERMS                                                                                                         protection liens ﬁled in the records of the clerk of the United
     The fo1lowing terms when used in lhis policy mean:                                          I
                                                                                                                                 States District Court for the                        district           where the Land                 is   Iocaied.
     (a) “Amount of Insurance": The amount stated in Schedule A. as                                                              "ﬁtle":         The estate or               interest described in                    Schedule A4
                                                                                                                         (j)

          may be increased or decreased by endorsement to this                                                           (k)     "Unmarketable                  Title”: Title         affected            by an alleged or apparent
           policy,    increased by Section 8(b), or decreased by Sections                                                        matter that would permit a prospective purchaser or lessee of
           10 and 11 of these Conditions.                                                                                        the Title or lender on the Title to be released from U19
     (b)   "Date of Policy":                 The date designated as "Date                      of Policy"     in                 obligation Io purchase. lease, or lend                                        if   there     is    a contractual
           Schedule A.                                                                                                           condition requiring the delivery of marketable                                              title.

     (c)   "Entity:          A   corporation.          partnership.             trust.      limited     liability        CONTINUATION OF INSURANCE
           company. or other                 similar legal entity.                                                       The coverage               of this policy shall contlnue in force as of                                              Date of
     (d)   "Insured“:        The Insured named                 in   Schedule A.                                          Policy     in     favor of an Insured, but only so long as the Insured
           (i)      The term     "Insured” also includes                                                                 retains an estate or interest in the Land. or holds an obligation

                    (A)    successors to the                Title of     the Insured by operation                        secured by a purchase money Mortgage given by a purchaser
                           of law as distinguished from purchase,                                     including          from the |nsured, or only so long as the Insured shall have liability
                           heirs.       devisees. survivors. personal representatives,                                   by reason of warranties                        in   any     transfer or               conveyance of the                Title.

                           or next of kin;                                                                               This policy shall not continue                              in    force in favor of any purchaser

                    (B)    successors to an Insured by dissolution, merger.                                              from the Insured of either                          (i)   an estate or interest                      in       the Land, or
                           consolidation, distribution, or reorganization;                                               (ii)   an obligation secured by a purchase money Mortgage given                                                              to

                    (C)    successors to               an     Insured           by    its   conversion to                the Insured.
                           another kind of           Entity;                                                             NOTICE OF CLAIM T0 BE GIVEN BY INSURED CLAIMANT
                    (D)    a grantee of an Insured under a deed delivered                                                The Insured
                                                                                                                                   shall notify the Company promptly in writing (i) in case

                           without           payment    of actual valuable consideration                                 of     any iitigation as set forth in Secﬁon 5(a) of these Conditions,
                           conveying the            Title                                                                (ii)   in case Knowledge shall come to an Insured hereunder of any

                           (1)    if     the stock. shares,               membershisz                 or other           claim of        titIe   or interest that             is    adverse to the                  Title.    as insured, and
                                  equity            interests           of       the        grantee         are          that might         cause loss or damage                           for       which the Company                        may be
                                  Whollyowned by the named Insured.                                                      liable    by      virtue of this policy, or                           (iii)     if   the    Title,       as insured,          is

                           (2)     the grantee wholly owns the named
                                  'If
                                                                                                      Insured.           rejected as Unmarketable                            Title.       If   {he       Company             is    prejudiced by
                           (3)    if    the grantee is wholly-owned by an afﬁliated                                      the failure of the Insured Claimant lo provide prompt notice. the
                                  Entity         of the      named            Insured,         provided the              Company‘s               liability     to the Insured Claimant                              under the policy             shall
                                  affiliated        Entity        and the named Insured are                              be reduced          to the extent of the prejudice.

                                  both wholly-owned by the                             same          person or           PROOF OF LOSS
                                  Entity,or                                                                              In               Company is unable to determine the amount of
                                                                                                                                the event the
                           (4)    if     me     grantee      is   a trustee or beneﬁciary of a                           loss or  damage, the Company may, at its option, require as a
                                 trust           created          by      a          written     instrument              condition of payment that the Insured Claimant iumish a signed
                                  established by the Insured                         named      in   Schedule            proof of loss.               The proof              of loss       must describe the                           defect, lien,
                                 A for estate planning purposes.                                                         encumbrance. or other matter Insured against by this policy that
           (ii)    V‘ﬁlh   regard to          (A). (B), (C).      and (D)       reserving, however;           all        constitutes the basis of loss or damage and shall state, to the
                    rights    and        defenses       as        to    any      successor that              the         extent possible, the basis of calculating the                                              amount         of the 1oss or

                    Company would have had                              against        any predecessor                   damage.
                    Insured.                                                                                             DEFENSE AND PROSECUTION 0F ACTIONS
     (e)   “Insured Claimant":                 An   Insured daiming loss ordamage.                                       (a)      Upon       written           request by the Insured. and subject to the
     (f)
           'Knowiedge" or"Known': Actual knowledge, notconstructive                                                               options contained                     in     Section               7    of these            Conditions.            the
           knowledge or noﬁoe that may be imputed to an Insured by                                                                Company,            at its       own        cost and without unreasonable delay,
           reason of the Public Records or any other records that impart                                                          shall provide for the                       defense of an Insured                               in    Iiﬁgaﬁon       in

           constructive notice of matters affecting the T'rﬂe.                                                                    which any           third       party asserts a claim covered by this policy
           "Land":         The      land described                in    Schedule A, and afﬁxed                                    adverse to the Insured. Thls obligation                                       is   limited to only            those
     (g)
           improvements that by law constitute real property. The term                                                            stated causes of action alleging matters insured against by
           "Land" does not include any property beyond the lines of the                                                           this     poiicy.             The Company                     shall          have the         right to        select
           area described   Schedule A. nor any right. title. interest,
                                        in                                                                                        counsel of             its    choice (subject to the                          right of the Insured to

           estate. or easement In abutting streets. roads. avenues,                                                               obJecl for reasonable cause) to represent the Insured as to
           alleys, lanes,        ways, or waterways, but                     this does not modify or                              those stated causes of action.                                It   shall not        be   liable for         and    will

           limit   the extent that a right of access to                         and from the Land is                              not pay the fees of                   any        other counsel.                   The Company               will   not
           insured by this policy.                                                                                                pay any          fees, costs, or                 expenses incurred by the Insured                                   in

     (h)   "Mortgage":           Mortgage, deed of                     trust,    trust      deed, or other                        the defense of those causes of action that allege matters not
           security instrument,                 including         one evidenced by                   electronic                   insured against by this pollcy.
           means      authorized by law.                                                                                 (b)      The Company                   shall    have the              right, in addition to                    the options
     (i)
           "Public Records":                  Records established under                      state statutes                       contained          in   Section 7 of these Conditions. at                                   its      own    cost, to
           at     Date of Policy             for the   purposa          of imparting constructive                                 institute       and prosecute any                       action or proceeding or to dc                              any
           notice of matters relating to real property to purchasers for                                                         other act that                in its   opinion       may be necessary                         or desirable to
           value and without Knowledge.                                With      respect to Covered                              establish the Title, as insured. or to prevent or reduce Ions or
           Risk 5(d). "Public Records" shall also include environmental                                                          damage             to     the      Insured.               The Company may take any

Form 5011400 (7-1-14)                           Pagasorsl                                                                                                      ALTA Owners                Policy of Title Insurance (547-116)
     Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 8 of 25 PageID #: 12


Pollcy #: 5011400-1 349039e                                                                                                                                                                                  CONDITIONS (Continued)
           appropriate action under the terms of this policy, whether or                                                                expenses               incurred              by the             Insured          Claimant           that        were
           not    it   shall     be    liable to     the Insured,                The exercise                  of these                 authorized by the  Company up to the time of payment or
           n'ghts shall not             be an admission                  of liability or waiver of                        any           tender of paymenl and that the Company is obligated to pay.
           provision of this policy.                  If   the     Company              exercises              its    n'ghts            Upon the exercise by the Company of this option. all liability
           under       this    subsection,      it   must do so           diligently.                                                   and obligations of the Company to the Insured under this
     (C)   Whenever              the    Company             brings        an      acﬁon            or      asserts          a           policy. other than to make the payment required in this
           defense as required or permitted by this policy, the Company                                                                 subsection, shall terminate, including any                                         liability       or obligation
           may pursue the litigation to a ﬁnal determination by a court of                                                              to defend, prosecute, or continue                                    any    litigation.

           competent            jurisdiction,      and      it   expressly reserves the                         right, in        (b)    To Pay or Otherwise                               Settle With             Parties Other               Than the
           its   sole discretion. t0 appeal any adversejudgment or order.                                                               Insured or With                me       Insured Claimant.
     DUTY 0F INSURED CLAIMANT TO COOPERATE                                                                                              (i)         To pay or otherwise                        settle with other parties for Or in the

     (a)   In    all      cases where           this        policy        permits             or     requires             the                       name       of an Insured Claimant any claim insured against
           Company   to prosecute or provide for the defense of any                                                                                 under      this policy.               In   addition, the            Company            will   pay any
           acﬁon or proceeding and any appeals, the Insured shall                                                                                   costs,      attorneys' fees.                  and expenses incurred by the
           secure lo the Company the right lo so prosecute or provide                                                                               Insured Claimant that                        were authorized by the Company
           defense        in   the action or proceeding. inciuding the light to use,                                                                up    to the           ﬁme       of    payment and mat the Company                                        is

           at    its    option,        the    name         of the        Insured for this purpose.                                                  obligated to pay; or
           Whenever requested by the Company, the Insured, at the                                                                       (ii)        To pay or otherwise settle with the Insured Claimant the
           Company‘s expense. shall give the Company all reasonable                                                                                 loss or damage provided for under this policy, together
           aid   (i) in    securing evidence. obtaining witnesses, prosecuting                                                                      with    any       costs,         aﬂomeys'            fees,      and expenses incurred
           or defending the action or proceeding, or effecting setﬂement,                                                                           by the Insured Claimant that were authorized by the
           and     (ii)   in    any other lawful act                     that in the opinion                         of the                 Company up to the tjme of payment and that the
           Company may be necessary                          or desirable to establish the Title                                            Company is obligated to pay.
           or any other matter as insured.                          If   the    Company              is    prejudiced                   Upon the exercise by the Company of either of the options
           by the          failure       of   the      Insured            lo     lumish              the       required                 provided            for       in    subsections                 (b)(i)     or     (ii),    the Company's
           cooperation. the             Company‘s            obligations to the Insured under                                           obligations to the Insured                               under       this policy for               the claimed
           the policy shall terminate. including any                                   liability     or obligation                      loss or           damage, other than the payments required                                                  to        be
           to defend. prosecute, oroontinue any litigation, wilh regard to                                                              made,         shall terminate. including                             any       liability    or obligation to
           the matter or matters requiring such woperation.                                                                             defend. prosecute, or continue any                                     litigation.

     (b)   The Company may reasonably                               require the Insured Claimant                                 DETERMINATION AND EXTENT 0F LIABILITY
           to    submit to examination                      under oath by any authorized                                         This policy         is    a contrac1 of indemnity against                                actual     monetary            loss
           representative               of    the      Company      and to produce for                                           or    damage        sustained or incurred by the Insured Claimant                                                who has
           examination, inspection, and copying.                                       at    such reasonable                     suffered loss or               damage by reason                        of matters insured against by
           times and places as                  may be            designated by the authorized                                   this policy.

           representative of the                     Company.             all    records,            in        whatever          (a)    The extent of                  liability        of the         Company            for loss         or     damage
           medium              maintained,           including           books.              ledgers.           checks.                 underthis policy shall not exceed the lesser of
           memomnda, correspondence,                               reports. e—mails, disks, tapes.                                      (i)      the      Amount of             Insurance; or
           and videos whether bearing a date before or aﬁer Date                                                            of          (ii)        the difference              between the value                       of the Title as insured
           Policy,        that       reasonably        pertain           to     the         loss     or        damage.                              and the value of lhe                             Title subject to              the risk insured
           Furthen,       if   requested by any authorized representative of the                                                                    against by this policy.
           Company, the Insured Claimant                            shall grant its permission. in                               (b)    If    the    Company pursues                           its    lights     under Section 5 of these
           writing. for         any authorized representative                           of the       Company               to           Conditions and                     is   unsuccessful              in     establishing the Title, as
           examine. inspect, and copy                      all    of these records in the custody                                       insured,
           or control of a           third party that            reasonably pertain to the loss or                                      (i)      the      Amount           of Insurance shall                  be increased by 10%, and
           damage.             All    information designated as conﬁdential by the                                                      (ii)     the Insured Claimant shall have the right to have the loss
           Insured Claimant provided to the                              Company              pursuant t0                 this                   or      damage determined                            either as of the date the claim
           Section        shall        not be        disclosed           to     others         unless.               in   the                    was made by the Insured Claimant                                         or as of the date              it   is

           reasonable judgment of the Company.                                    it    is   necessary               in   the                    settled        and        paid.
           administration of the claim. Failure of the Insured Claimant to                                                       (o)    In     addition to the extent of                              liability     under (a) and                 (b),    the
           submit       for    examination under oath, produce any reasonably                                                           Company                will    also pay those costs, attorneys' fees, and
           requested             information,          or        grant        permission                  to     secure                 expenses incurred                       in   accordance with Sections 5 and 7 of
           reasonably            necessary           information                from         third        parties          as           these Conditions.
           required        in    this    subsection.              unless         prohibited               by law or              LIMITATION OF LIABILITY
           governmental regulation. shall terminate any                                            liability         of the      (a)    If    the    Company               establishes the               Title.     or    removes the alleged
           Company under this policy as to that claim.                                                                                  defect. lien, or               encumbrance, or cures the lack of a                                         n'ght of

7.   OPTIONS T0 PAY 0R OTHERWISE SETTLE CLAIMS;                                                                                         access            to     or        from         the          Land.     or       cures        the        claim         of
     TERMINATION 0F LIABILITY                                                                                                           Unmarketable                  Title.      all     as insured.             in    a reasonably               diligent
     In case of a claim under this policy, the Company shall have the                                                                   manner by any method,                             including litigation              and the completion
     following additional options:                                                                                                      of     any appeals,                it   shall      have        fully     performed           its    obligations
     (a)   To Pay or Tender Paymentofthe Amount of Insurance.                                                                           with respect to that matter                             and     shall not        be   liable for          any    loss
           To pay or tender payment of the Amount of Insurance under                                                                    or     damage caused                    to the Insured.
           mis policy together with any costs,                                   altomaya' few, and                                     In     the event of any ﬁﬂgaﬁon, Jnduding                                                 litigation      by the
                                                                                                                                 (b)

FForm 5011400          (7-1-14)               Page4 of5{                                                                                                          ALTA Owner's                       Policy 0f Title Insurance (6-17-06)
      Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 9 of 25 PageID #: 13


Policy #z 5011400-1 349039e                                                                                                                                                                                        CONDITIONS (Continued)

               Company          or with the            Company's consent. the Company shall                                             Company         or the Insured.                    All arbitrable           matters            when the Amount
               have no        liability      for loss or   damage until there has been a ﬁnal                                           of Insurance              is   in    excess of $2,000,000                            shall     be arbitraled only
               determinaﬁon                by      a    court        of competent jurisdiction,                            and          when agreed               to   by both the          Company and                      the insured. Arbitration
               disposition of          all   appeals, adverse to the                      Title,    as insured.                         pursuant to this policy and under the Rules shall be binding upon
      (c)      The Company                 shall not           be    liable for loss or             damage            to the            the     parties.               Judgment             upon      the award rendered by lhe
               Insured for            liability        voluntarily         assumed by               the Insured              in         Arbitrator(s)        may be entered                  in   any court of competentjurisdiction.
               setﬁing any claim or suit without the prior written consent of                                                     15.   LIABIUTY              LIMITED                T0      THIS                POLICY;              POLICY              ENTIRE
               the   Company.                                                                                                           CONTRACT
1U.   REDUCTION OF INSURANCE: REDUCTION 0R TERMINATION                                                                                  (a)     This policy together with                     all      endorsements,                   if   any. attached to
      OF     LIABILITY                                                                                                                          itby the Company is the entire policy and contract between
      All   payments under                   this policy,           except payments                made      for costs,                         the Insumd and the Company. In interpreting any provision of
      attomeys’ fees.   and expenses. shall reduce the Amount                                                                of                 this policy. this policy shall                     be construed as a whole.
      Insurance by the amount of the payment.                                                                                           (b)     Any claim              of loss or         damage            that arises cut of the status of
11.   LIABILITY NONCUMULATIVE                                                                                                                   the Title or by any                        action           asserting such cialm                       shaIl     be
      The Amount              of Insurance shall                     be reduced by any amount                               the                 restricted to this policy.

      Company pays under any                                 policy insuring a                Mortgage           to    which            (c)     Any amendment                      of or    endorsement                  to this policy             must be          in

      exception          is   taken        in     Schedule B or                  to   which the In6ured has                                     writing        and          authenticated                   by    an         authorized             person,          or
      agreed, assumed, or taken subject. or which                                             is   executed by an                               expressly incorporated by Schedule                                      A of this policy.
      Insured aﬂer Date of Policy and which                                      is   a charge or           lien      on the            (d)     Each endorsement                     to this policy issued at                         any time       is    made      a
      Title.    and the amount so paid                         shall      be deemed a payment to the                                            part of this policy                   and         is    subject to              all     of    its   terms and
      Insured under this policy.                                                                                                                provisions.               Except as the endorsement expressly                                          states.       it


12.   PAYMENT 0F LOSS                                                                                                                           does not            (i)     modify any of the terms and provisions of the
      When          liability    and the extent of loss or damage have been                                                                     policy.      (ii)      modify any pn‘or endorsement.                              (iii)     extend the Dale
      deﬁnitely ﬁxed            in     accordance with these Conditions,                               me        payment                        of Policy, or             (iv)   increase the           Amount               of Insurance.
          be made within 30 days.
      shali                                                                                                                       16.   SEVERABILITY
13.   RIGHTS OF RECOVERY UPON PAYMENT OR SETI'LEMENT                                                                                    In    the event any provision of mis policy,                                    in   whole or         in    pan.   is   held

      (a) Whenever the Company shall have settled and paid a claim                                                                      inva'lid      or unenforceable under applicable law. the policy shall be
               under      this policy.            it   shall    be subrogated and                    enh'tled to the                    deemed not                to      include that provision or such                                    part    held to be
               rights of the Insured                   Claimant          in   the Title and          all   other rights                 invalid,      but   all   other provisions shall remain                               in full   force       and    effect.

               and remedies                  in    respect to              the        claim    that        the     Insured        17.   CHOICE 0F LAW; FORUM
               Claimant has against any person or property. to the extent of                                                            (a)     Choice of Law: The Insured acknowledges the                                                    Company has
               the    amount         of    any    loss, costs. attorneys' fees,                       and expenses                              underwﬁtten the risks covered by                                    this policy             and determined
               paid by the             Company.                If   requested by the Company. the                                               the     premium charged therefor                                   in        reliance         upon the law
               Insured Claimant shall execute documents to evidence the                                                                         affecting           interests         in    real        property and                   applicable to the
               transfer to the             Company             of these rights and remedies.                               The                  interpretation. rights, remedies, or                                enforcement of policies                          of
               Insured          Claimant               shall        permit          the    Company               to        sue,                 ﬁtle   insurance of the jurisdiction where the Land                                            is   located.
               compromise. or                 settle in the              name         of the Insured Claimant                                   Therefore. the court or an arbitrator shall apply the law of the
               and     to     use the name of the Insured Claimant                                                    in   any                  jurisdiction           where the Land                  is   located to determine the validity
               transaction or litigation involving these rights                                    and remedies.                                of claims against the Title that are adverse to the Insured and
               If   a payment on account of a claim does not                                         fully   cover the                          to interpret              and enforce the terms                         of this Policy.               In   neither

               loss of the Insured Claimant. the                                    Company         shall defer the                             case        shall the court or arbitrator apply                                       its    conﬂicts of law
               exercise of           its   n'ght to     recover          until   afterthe Insured Claimant                                      principles to determine the applicable law.
               shall   have recovered                  its   loss.                                                                      (b)     Choice of Forum:                     Any     litigation           or other proceeding brought

      (b)      The Company's                  right of       subrogaﬁon includes the                       rights of the                        by the Insured against the                             Company must be                        ﬁled only         in   a
               Insured          to         indemniﬁes,               guaranties,              other        policies          of                 state or federal court within the United States of                                                  America or
               insurance. or bonds, notwithstanding any terms or conditions                                                                     its   territories           having appropriate jurisdiction.
               contained         in        those instruments that address subrogation                                             18.   NOTICES,            WHERE SENT
               rights.                                                                                                                  Any     notice of claim                   and any omer                   notice or statement in wn'ting
14.   ARBITRATION                                                                                                                       required to         be given             to the   Company under this                      policy       must be       given
      Either the Company                     or the Insured               may demand               that the claim or                    to    the     Company               at First       American               Title        Insurance Company,
      coniroversy shall be submitted to arbitration pursuant to the Title                                                               Attn: Claims Natlonal Intake Center, 1 Flrsl American Way,
      lnsuranoe Arbitration Rules of the American Land                                             Title   Association                  Santa Ana, Californla 92707. Phone: 888-632-1642.
      ("Rules").          Except as provided                        in    the Rules, there shall be                         no
      joinder or consolidation                         with     claims or controversies of other
      persons.          Arbitrable matters                    may        include, but are not fimited                       to.

      any controversy or claim between the Company and the Insured
      arising out of or relating to this policy,                                 any service          in    connection
      with    its   issuance orthe breach of a policy provision, or to any other
      controversy or claim arising out of the transaction giving rise to this
      policy.        All arbitrable             matters        when           the     Amount        of Insurance             is

      $2,000,000 or less shall be arbitrated at the option of either the


Form    501 1400 (7-1-14)                              Page     5 of      5                                                                                                 ALTA Owner's                Policy of Title Insurance (6-17-06)
          Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 10 of 25 PageID #: 14


ALTA OWNER'S POLICY                       (6/1 7/06)




                                                                                                SCHEDULE A

 Name and Address                         of                                                                                             First   American Title Insurance Company
Title       insurance Company:                                                                                                     1   First   American Way, Santa Ana, CA 92707
 File No.:          160070                                                                                                                         Policy No.: 5011400-1349039e

Address Reference: 1085                                W Krislynn Woods Ave., West Terre Haute, IN 47885-8508
Amount oflnsurance:                            $216,500.00                                                                                                          Premium: $545.00


 Date of Policy: March                         09.   2016   at

1.      Name       of Insured:

        Dustin      W Zeigler and Rose Anna L Zeigler
2.      The     estate or interest in the                   Land    that         ls   Insured by thls pollcy                 ls:


        Fee Simple

3.      Title is     vested         in:


        Dustin      W Zeigler and Rose Anna L Zeigler
4.      The Land            referred to in this policy is described as follows:


        Beginning atthe Northwest corner of the Southeast Quarter of Section 17, Township 13 North, Range 9 West; thence
        South 89 degrees 36 minutes East a distance of 254.28 feet; thence South 82.39 feet; thence South 38 degrees 22
        minutes East 143.51 feet; thence South 81 degrees 18 minutes West 40.009 feet; thence South 88 degrees 45
        minutes West 303.79 feet; thence North 209.38 feet to the place of beginning.




Copyright 200154058
Tho use ofmis Form
All
                       la
                               Amman Land Title Motilﬂoll.
                            restricted
      other uses are prohibited
        No. 160070
                                                                       All
                                         tnALTAIIcenseas 31d ALTA rmmbers
                                                                             tight
                                                                            in
                                   Reprlnted unda' license from theAmnrlcan Land
                                                                                        mad.
                                                                                 good standing as
                                                                                      Tllln
                                                                                                     al'

                                                                                              Association
                                                                                                           me date or use.
                                                                                                                                   First American Tlﬂa Insurance
                                                                                                                                                                             ﬂCompany
                                                                                                                                                                              M
                                                                                                                                                                             ..
                                                                                                                                                                                  4
                                                                                                                                                                                      ‘   '
                                                                                                                                                                                          .-
                                                                                                                                                                                               ﬂ
                                                                                                                                                                                               ..



File                                                                                                                                                     Page
ALTA Owners           Policy     Sch A
                                                                                                                                                                1   of   1    .


                                                                                                                                                                                  k
        Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 11 of 25 PageID #: 15


ALTA OWNER'S POLICY              (6/1 7106)




                                                                                    SCHEDULE B
File No.:       160070                                                                                                                           Policy No.: 5011400-1349039e


                                                                      EXCEPTIONS FROM COVERAGE

This policy does not insure against loss or damage, and the                                     Company              will   not pay costs, attorneys‘ fees, or expenses that
arise by reason           of:




        1.   Taxes for the year 2014 payable 201 5 are now assessed in the name of: Kevin                                                  J.   & Diana   K{    Maher.
             Legal Description:           NW
                                    cor SE 17-1 3-9 1.3A
             Parcel # 84-02-17-401-013.000-025                   Taxing District: Fayette
             Assessed        Valuation:                 Land $35,000
                                                        Improvements $1 37.200
                                                        Exemptions $45,000                            Standard
                                                                            $3.000                    Mortgage
                                                                            $44,485                   Supplemental Standard
             Springlnstallment: $766.74 Paid                                                          Falllnstaﬂment: $766.74 Paid

             Taxes     for the    year 2015 payable              in   the year 2016 are           now a         lien   butwhich are not          currently   due and payable.
             Taxes     for the    year 2016 payable              in   the year 2017 are           now a         lien   but which are not         currently   due and payabie.

             ”The permanent              index    numbers are provided for information only. The company neither guarantees nor insures
             the accuracy or completeness thereof.              You are advised that you should not rely on these numbers and should
             independently verify the accuracy thereof.“

        2.   Minerals or mineral rights or any other subsurface substances (including. without limitation,                                                     oil,   gas and     coal),          and
             all n'ghts incident thereto, now or previously leased, granted, excepted or reserved.



        3.   Rights of the public, county, state and/or municipality                              in     and    to that portion of        the property located          in   a public road
             or right of way.


             Right of way for drainage               tiles,   ditches, feeders          and     laterals.       if   any.

             First   American        Title    Insurance        Company          neither guaranties nor insures the                        amoum      of acreage as stated                    in   the
             legal description.


        4.   Mortgage from Dustin WZeigIer Rose Anna L Zeigler to First Bank &                                                Trust,   IL, in   the principal    amount      of
             $205,675.00. recorded subsequently to the date of policy.




                                                                                                                                        American                              Company
mmm
  d
‘n-E
    20mm
    use
                         American Land       mo Asmlaunn. MI ﬁghts reserved.
           Ball Form Is restnded to ALTA licensees and ALTA membafs in good slanding as of Ihe date   oi use.
                                                                                                                                First                  Title   Insurance
                                                                                                                                                                              .—a .c. .,..
Au other uses are prohbked. Reprlnled under Ilwnsa from the American Land 'ﬁlls Association.
File   No. 160070                                                                                                                                       Page1 of1
ALTA Owner's      Policy   Sch B   SE                                                                                                                                             .3,
                                                                                                                                                                                    H:
Case 2:20-cv-00590-JRS-MJD
        r ~     —    "'    Document 1-1 Filed 10/29/20 Page 12 of 25 PageID
                            84D06-2008-PL-004348                        Filed:#: 16 10:58 AM
                                                                               8/27/2020
           /9                2
                                           #42                      17¢
                                                                          '




                                                                              b       J7              0                                                                                                                                                                                                                  ‘
                                                                                                                                                                                                                                                                                                                                  Clerk
                                 _
                                                                                                                                                   VigoTrilla
                                                                                                                                                        Superior    Court 6
                                                                                                                                                              to Clinton                                                                                                                                                 309
                                                                                                                                                                                                                                                                                                                   Vigo County, Indiana
                                                                                                                                                               lN-VfG-OOSZOO
                                                                                                                                                                                                                                                                                                '2
                         E-531A                                                                                                                                                                                                                                                      66101
                                                                                                                                                                                                                                                                                                ‘33“
     WW“

                                                                                                                                                                                                                                                                    w 0
                                                                                                                                                           Ammonia Region
                                                                                                                                                                                                                                                                    R:
                                                                                                                                                                                                                                                                              o.    :v—u—Fun—H—h
                                                                                                                                RIGHT 0F WAY AND BASEMENT GRANT
                STATE 0F INDIANA
                COUNTY                                      0F_ViL_                                            g


                                          That the undersigned




                                                                                                                                                                                                                                                                m
                hereinafter referred to as                                            "G,                  0r".            Ill:
                                                                                                                                      £1]!
                                                                                                                                             (ME       0r mote, Io        and   in    considemzion of                  th sum                   of   One --—-—----——-—-—-——
            '_"""_"__-_'”_.‘‘ﬁr                                                                            Donia
                                                                                      hand Raid. and other good and valuable cansidcrngims. the éccgip:                    l1   in
                um! adequacy c.l' winch are ber_cby acknnwladged, d s hereby      ant. bargain. sell amt         uma GULF CENTRAL PPELI'NE COM—                                                                            mvey
                PANY. n Delaware corporation. us yuccussors and as i513. hereinafter referred m us “Grimace". a tighl of way and Perpmuul enamel;
                m a: my time and 1mm time Io um: lay.
                replace one                                  —e
                                                            consuls“. maintain. altar. inspect. opeznzc, [cpni;, gelgcam, change [he 512: of. gum“. a"
                                      pipeljne'wgedmr with ﬂu appunenarjces, equipment and facilities useful or incndenr to (he a eration or pwwcna
                                                                               m
                thereoi. Io: 3h: unnspormuon of oll. gas. anhydgous mmonm. other petroleum pmducm a: derivigjugs
                                                                                          8“”                            any gum, mums.          c, “1,,                                                                                                                                                                                         ,


                stances whack cm be transported through pupclmes. along a tout: m h: selected by Gtamec an. and“,                                                                                                                                                                                                                            '            '




                                                                                                                                            mt following
                              Gmmor
                describtd lands owned by               v         Sum: of lndinnn. to vir:                      situated in the County nf                                                                           .



           One hundred fifty (150) feet of even width off the Nbrth side of the Southeast
           quarter of Sec. 17 T13N, R9W. Except 15 feet off the West side thereof for a
           public highway. Also except the coal and minerals under said real estate as
           conveyed to Indiana Fuel Co. by deed dated Sept. 30, 1902 and recorded in Deed
           Record 107 pa e 413. Subject to        1e line easement as granted to Wabash Valle
           Electric Co. y instrument dated ept. 26, 1923 and recorded in Deed Record l7
           page 183. Also subject to pole line easement as granted to Public Service Co.
           cf Indiana. Inc-, by instrument dated July 6. 1954 and recorded in Deed Record
           284 a g 324. Also- granto: shall be notifigd grior to const. ction operations
            lﬁc u lug crush cu ﬁlng. Grantee agreeﬁ to leave one white oak tree
            a :prox 7-30 re at fro“: west property line     adjacent to the North line ,
            £130: See ertibit "A" for proposed pipeline route.
                     This granzoirightof way and easement shall and does include the right of ingress and egress on,_over, across and through die above
                described lands and adioining lands of Grantor fox all purposes necessary ar incident (o (he exercise of (he tights granted hereunder.                                                                                                                                                                                               2




                     The :iglu of way herein gamed shall haw: n permanent width of thirty {SD} lccl; pmvidcd ' Grantee may temporarily use additionah pa
                work space us «ceded during Ind In: the              inn IM'         c. repair. M1"
                [inc or appurtenant fuciiitios. Grantee may. wilhin one ye.“ after (he insmilntinn oi (he
                                                                                                                              and removal of any pi   ‘1:
                                                                                                           pl eline. file in lilo records of the countﬁqu
                in which said land is located a plat o: ozher document denignanng the Ionaﬁon nf :hc said rig t of way nnd easumcm hetein granted:
                howcvu, shnuld Grantee nu: make such I'iiing (hr center line of said tight of way um] easement shall b: thn- cemer line cl
                                                                                                                                                       '-
                                                                                                                                                                                                                           ﬂ                                         '




                                                                                                                                                                                                                                                                                                             them A"             "
                pipeline constructed hereunder.
                     Granwr reserves (he right (o use and enioy said lands except :5 may be necessary for {he purposes herein granted to Grantee pm»



            -7
                vided Gramor shall not, without prior written consent of Grantee. cansuuct or permit r0 be constructed any house, structure,
                pipeline or other obsuucrion or excavation on, over or within said right oi way and easement.
                                 Grange: shall at (he rimc of cansuucrion bury said pipelines
                                 r-r
                                     ‘
                                           3
                                              L

                  Grantee agmes to pay for n“ damage
                                                             ‘
                                                                      F       r
                                                                                 h  "'1‘”!I           I        m“
                                                                                                                                    m
                                                                                                                                        .
                                                                                                                                                       (




                                                                   growing crops, fences. buildings and (imbzr on said land which may be caused by the exer-
                                                                                                                                                                                m    a depth of ax leasz 30 inches through cultivated lands
                                                                                                                                                                                      .         .
                                                                                                                                                                                                   _
                                                                                                                                                                                                   ..
                                                                                                                                                                                                      ‘_
                                                                                                                                                                                                         4 ..
                                                                                                                                                                                                               _
                                                                                                                                                                                                                  s.
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                        4m,
                                                                                                                                                                                                                                                                                                         ML                      .

                                                                                                                                                                                                                                                                                                                                         >




            cise of the rights granted hereunder provided that after (he first pipeline has been hid Grantee shall nut be liable for damages caused on .'
            (he right of way by keeping said right of way clear of trees, undergrowth, brush and obstruaions.                                                                                                                                                                                                                                        _‘




                  m-u-u r          —-                                 “    .Am ,‘r. "   E...u..‘:.. ;. 13:”. .u                                    pﬂ—Hm'. f
            nI-ul
                       ‘ ‘
                            Yr :.. I :..-
                                     l'   '...'. l
                                           '       '
                                                   I
                                                     F
                                                       1h ._.; u. A: L"...   l    l   .
                                                                                         F     ‘
                                                                                                  {mm
                                                                                                 JI.      J   't.‘  .   J n
                                                                                                                          I
                                                                                                                             l
                                                                                                                                r‘L
                                                                                                                                        r
                                                                                                                                           ‘
                                                                                                                                              .
                                                                                                                                                n! n Ln'n
                                                                                                                                                       r .
                                                                                                                                                           n     u.                                                                 '
                                                                                                                                                                                                                                                      .                        .



                                                                                                                                                                                                                                                                                                I




                                                                                                                                                                                                                                                                                                             MM
                                r                                                                                     I                            l                                                                                                                     J.                                                          I
                                                                                                                                                             I


                                                                                                                                                   made by check                                                                                     Glamor                   mmieé—oe

            mmmmnmxmamw
                         Any-               paymem provided                           fur             hereunder may                          '0:                           or draft either direct D: by mail r0

                                                                                                                                                                                                                                                                                                                                     3%

              .....
                .     ..:.‘.,..
                                "   '     " 'n '
                                               .
                                                    'r
                                                       “I"FT         1u§d ‘ ,         ’
                                                                                           . I...
                                                                                                           H'IF
                                                                                                         .. If maiied. such payment
                                                                                                                   I
                                                                                                                                          be con-
                                                                                                                                                                                           '
                                                                                                                                                                                                    ‘l.ll|
                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                            .



                                                                                                                                                                                                                                                          mummy
                                                                                                                                                                                                                                                               Illllf
                                                                                                                                                                                                                                                                     31ml!
                                                                                                                                                                                                                                                                                            *5mewa            .

                                                                                                                                                                                                                                                                                                                         F


                                                                                                                                                                                                                                                                                                                                                 -            ‘




            sidezed made as of the dare of maxling (hereof                                                                                     m
                                                             Gmmor or to said bank. No change in the ownership of the land affected by this' gran:
            she}! affect the paymems which may bc made hereunder until thirty (50] days after Grantee shall have received a certified copy of the
            (ecardcd instrument evidencing such [ransfchhe furnishing of sud! cwdmce shall nor affect the validity of payments thelelofoxe made.


              l! two or more persons at; entitled (o receive any payment hereunder, Grantee may malge or .tender said payment jointly (o sugh
           persons or, at Grantee's election, the proportionate par: of saxd payment (o which each person Ls entitled may be made or tendered to hlm
           separately.
                The [arms and prpvisions hereof shall be bénding upar! and {mall imm:     Ill: bandit oi the successors and assigns of Gmnmr and                                               w
           Grantee and Grail“; _IQ expressly granted :he right lo nsxmn Ihi'a right‘ol way Ind casement or anv Dart thereof or interes: zhemin and
           the same shall bu divisible among two o: mow owners as to any right 0t luten-st created hereunder.

                             This agreement may be executed                                                                in     one or more counterpaxts agd- shall be binding upon each parry executing the original or any
           counterpart thereof regardless al whether                                                                            all parties named as Grantor julned in :he execution hereof.




            _
                             Thq acceptance                          by Grantee 0f {his agreement and                                                          its   consent thereto, are evidenced by                              its         payment             r0        Granror of the consideration
           first             recited abuvc.
                This agreement nu: v_itrifu-el tofu: glue umirc agreement between the parties and no other rcplfescluﬂlioul 0r agreements, written or
           oral,have_ been mach.- modalylnﬂaddlngm m- clumging {he germs heme! argd zhc person obtaining thls agreement 0n behalf of Grantee has
           no authority to make any agreement n: rcprcscmntion nut expressed hcrmn.

                                 T0                HQV-E          AND TO" HOLD    *
                                                                                                          said right of                 way and easement unto Grantee,                             its       successazs and assigns, forever or                                                 until   released   bl’       I
           recordable ansmtm                                         t.
                                                                                                                                                                                           "" Q                                                             I


                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                              fryéjl #3.         m4
                                 m WI                                                                                                                                                                                                                                                                         mg
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                     _
                                                       ..    ..
                                                       I
                                                            Nms/ mama!” Gmnmr
                                                                      .       .       .

                                                                                                                       has signed (his agreL-mcm on nus                                   ar-      L          -’
                                                                                                                                                                                                                   4       day or                         ‘ta.           _»             .
                                                                                                                                                                                                                                                                                            l




           Vimuijcr'                                                                          '




                                                                                                  '
                    .-




                                                                                                          {r           L
                                                                                                                                                                                                   '7
                                                                                                                                                                                                                                        ,                                r    -._

                                                                                                                                                                                                                                                                                    ax '"k
                                                                                                                                                                                                   "
                         -—F-                               {_                                                             7/                                                                           ‘-
                                                                                                                                                                                                                           '




                                                                                                                                                                                                                               7;:(4                       Xi.
                                                                                                                                                                                                                                                                                                        u
                         C       ,         F           .     Crary                                                     f                                                                       _
                                                                                                                                                                                                                           Wesley’ 5                            .            Farmer

                                                                                                                                                                                                                           Doris Ann Farmer


                                                                                                                                                                      EXHIBIT
                                                                                                                                                                         B
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 13 of 25 PageID #: 17

                   sum             0f [n     j           n.
                   County of
                                                                                                                   o
                                                                                                                   a
                                                                                                                                                                                             ACKNOWLEDGME.                                 .



                                                                                                                                                                                                                                                                                          I

                                                                                401‘                ﬂ                     '
                                                                                                                                  \
                                                                                                                                       Um“                                                   ,   n    nanny public               in   and for said
                                                                                                                                                                                                                                                     3B. thisgday
                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                         of

                                                                                                                                                                                                                                                Ea



                                                                                       "
                                                                                                    mar
                                                                                                                              .



                                                                                                                                             ‘
                                                                                                                                                                               J
                                                                                                                                                                                    J
                          W316?                                                                                         and Doris An                                               Farmer, husband and wife.
                   {ﬂﬁy‘gbof-jﬁrégrréeng acknowledged the execution of the foregoing insuument.
                                                                      .'              ’1
              5Q,                   3"           '
                                                                           .-
                                                                                  ‘



         qillum.
                   2.5
                   5-; lb, Eﬁwﬁ “a                       I
                                                                           a
                                                                           "Wu"
                                                                                      ééld
                                                                                      -rr
                                                                                                    Official seal.


       .5-               .w
                          x
                                            ..
                                       gif'zu                                                                                                                                                                                  Iﬁ-SM ITH‘
                   '4
                     9
                         44,
                               u    -.:I.

                                   {/VB'I ,0
                                                 ’f..
                                                                     4y:
                                                                       \é‘
                                                                                                                                                                                                                                Smith
                                                                                                                                                                                                                         y B.(TVPE on PRINT          NAM:
                   ’-"
                           4h,“
                                      11ml               “N‘N                                                                                                                                                                     0F NOTARY Puaucn
                   M;     coﬁmlission expires                                                                                                                                                                                     Norary Public

             mmmmmmmmo W1
                   This instrument was prepared by
                                                                                                                                                        P:    BELKNAF



             gEanlfndiar-a                                                                                             SS:                                                               ACKNOWLEDGMENT
                                                                                                               g


                           Before me,                                                                                                                                                            a notary public in and for said state,
                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                        chis____day     of

                                                              v      19—.                   apyeared




          (names of grantors) and acknowledged the execution of the furegoing instrument.


                          WITNESS my hand and                                                       efﬁcial seal.

                                                                                                                                             Trilla to Clinton
                                                                                                                                             IN-VlG-003200
                                                                                                                                             Ammonia REQiDn                                                                    (TYPE oa PRINT NAME
                                                                                                                                             _.A.                       n."                                                      OF NOTARY FUELIC}
         My commission expires                                                                                                                                                                                                   Nmary Public

         This instrument was prepared by




                                                                                                                                                 COMPANY




                                                                                                                                                                     77001

                                                             WAY
                                                                                                                                                             1916

                                                                                                                                                 PIPELINE




                                                             0F                                                                                              Box
                                                                                                                                                                    Texas

                                                                                                    FROM                              TO

                                                                                                                                                             0.
                                                             RIGHT
                                                                                                                                                            P.      Houston,




                                                                                                                                             CENTRAL


            NO.

                                                                                                                                                                                                     lndianr




         LIST                                                                                                                                                                                                        of
                                                                                                                                                                                                     of
                                                                                                                                             GULF

                                                                                            Dated                                                                                                                    County
         LINE
                                                                                                                                                                                                     State




                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                 -    -.                      *r

       SW                 °f       ”dim                                                                    °
                                                                                                                                                                                     CORPORATE ACKNOWLEDGMENT
        County of


                         Before me,                                                                                                                                                  ,
                                                                                                                                                                                         a notary public in and for said state,                        this‘day    of
                                                     ,        [9_,                    appeared                                                                                                                                                                          Carparatiou
       bv                                                                                                                                                                            nml
                                                                                                                                                                                                                                                                                      .

       its         l’residen; and Secretary, r;|§pecri\el)', and                                                                           acknowledged the execution                                          o.‘   :he foregoing instrument and the affixing   thereto       of   the
       corpamte seal                             er            smd              Corporallan.


                         ‘HTNESS my hand and                                                    tifiicia!              seal.




                                                                                                                                                                                                                              {TYPE OR PRINT NAME
                                                                                                                                                                                                                                OF NOTAHV PUBLIC)
       My commission expires                                                                                                                                                                                                   Notary Public


       This insrrumenr was p                                           r5.-            ared         b)‘
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 14 of 25 PageID #: 18

                                                                                                                                                       PS
                                55%: 555 3:!an /7 ,T/B/V                               x1? .9        M/
                                        V/Go cay/vn; mamwzz
                                                                                                           '
                                                                                    f?d”(ur.         .26
                                                                            ____.
                                                                                                                  £9                     -


                                                                                                Jim“                        =_p>‘ Rm;
                            Haﬁrrrﬁircﬁ   mam m:
                                  £4 r cam”


                                                                                                                                     Z

                   w.

                   go.




                kn




                   52/1”:


               I


                                                      Trilla to   Clinton
                                                      IN-VlG-OO3200
               {“4475                                 Ammonia Region



                                                                                                                                   lé‘

                                                                                                                                   2/


                            Tc/a/ Fce‘f   *   2722'
                            wax     c r3 =    m;

             Exhibit "A" of Right of Way and
             easement grant dated 4—23—1 969                                               cu F CENTRAL.                           ngLluE
             Wesley S Farmer property                                                  GILF INTERSTATE ENGEERING                                 CO.

                                                                                       H?O’fﬂjfﬂ                A‘V'ﬁill/f (ﬂii‘r'ﬁb’é
                                                                                      Wﬁfdf ”.53 .I’zf'ﬂt-‘ﬂiq 4/h’V/‘Jfﬂf'3tﬂ’:
                                                                                      Pképé‘ ?I'Y M4227 (£7. WC‘IJ. V44
                                                                                                                        ‘
                                                                                                                        ’
                                                                                      om 4- -63 ’.
                                                                                                      scu. n 1' r ,‘ﬂc’
                                                                                      mum n          1M                     "noun
                                                                                     puscxzn av                             noun no. £6 2:.-
                                                                                                                                             '
                                                                                                                    '




                                                                                      ”PIOVE:                               Blur


        nEcEwEn run necann      mallow oré‘ﬂatm AT,_g__o' cLocx £mwuum                                B.       cox, aEccaoEn
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 15 of 25 PageID #: 19




            s
                _




             3
            5
            3
            ,    .




                                 Trina to Clinton
                                 IN-VIG-003200
                                 Ammonia Region
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 16 of 25 PageID #: 20                                .                         I_   -‘_
                  ll.    .___._          "1-.
                                         I
                                                  ._   I:
                                                                                                   I:




                                                                                                             '




                  Stc'mw; rzm—ngwmo comm     ,-                                                     (mm,             _‘_




                                     I




                         '.




                         :9:
                         9"
                                     E
                              .Iga
                               .



                         n


                        _ﬁianh



                         _'




                                                                                                                              I
                                                                                                                                                        '   '


                                                                                                                                                                       11';
                                                            .Yﬂa‘ik-I
                                                               .      I   {?.thrnfieryfr; I
                                                                                        _
                                                                                                    i9“                           .
                                                                                                                                      -
                                                                                                                                                                  5'
                                                                                                                                                                  .
                                                                                                                                                                       .




                                                                                               I




                                                                   Trilla to CIintoan
                                                                   lN-VIG-OOSZOU
                                                                   Ammonia Region




                                                                                            As          ELJHLT”
                                                                                                   GULF CENTRAL HFELIfE

                                                                                    '
                                                                                             w
                                                                                            PERMANENT
                                                                                                         mrsasm'e
                                                                                                                  mossws'         mam mam
                                                                                                                                          Enamemc               cn'




          WMm
          mu
          {5‘   WWW-
                   -__
                          :7:-
                                   n35
                                                                                            wmsr s Farm
                                                                                            mtg ﬂaw!
                                                                                            MARI   I

                                                                                            s_ugcaggn
                                                                                                        “.
                                                                                                        wee
                                                                                                        r-
                                                                                                           er




                                                                                                         u .f
                                                                                                              ux,


                                                                                                                     r7.




                                                                                                                      6.5:.
                                                                                                                           comm momma
                                                                                                                           {93p
                                                                                                             155x992: _ iniwﬁnvzhop‘
                                                                                                                                 __ ,gw‘
                                                                                                                              guru
                                                                                                                                          1mm“    I   Ham!)

                                                                                                                                                 mlmmfﬂﬂ
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 17 of 25 PageID
                            84D06-2008-PL-004348                        Filed:#: 21 10:58 AM
                                                                               8/27/2020
                                                                                                                                                       Clerk
                                                                Vigo Superior Court 6                                                   Vigo County, Indiana
                                                                                               Trina to crintSn
                                                                                                 lN-VlG-OOSZOO
                                                                                               Ammonia Reqion


                                          RECENED



                                    KANEB PIPL
                                                      .~


                                                           UNE C0.
                                                                                cm         O
                                                                                 IN 2003335367
                                                                                                 "z": e
                                                                                                          33'.
                                                                                                                 a 'r   m
                                                                                11/25/2003 05:56:40 5 Pas
                                                                                Filing Fee: $17.ﬂ0




                                                     Encroachment Agreement

      T {is AGREEMENT made and entered          into between Kaneb Pipe Line Operating Partnership L.P.
      (hereinafter referred to as “Kaneb”) AND George A. Schoffstal], Jr. and Kellie Schoffstall, husband and
      wife. (hereinafter referred to as “Owner").




      Whereas, the    Owner       has caused a septic system and appurtenances              to   be built on the following described
      property:
                                                      Legal Description 0f Property:


               Beginning at the northwestern comer of the Southeast Quarter of Section 17, Township l3 North,
               Range 9 West, thence South 89 degrees 36 minutes East, a distance of 254.28 feet; thence South
                  82.39   feet:   thence South 38 degrees 22 minutes East 143.51           feet; thence South 81 degrees 18
                  minutes West 40.09        feet; thence        South 88 degrees 45 minutes West 303.79 feet; thence North
               209.38 feet        to the place   of beginning.


               Subject to an easement 25 feet wide off the South side hereby reserved for roadway.
               Also subject to easement to Public Service Company of Indiana, Inc. for electric transmission
               lines. dated June 30. 1954, and recorded in Deed Record 284, Page 324.
               Also subject to easement granted to the Ohio Oil Company dated August 29, 1949 and recorded in
              Deed Record 258, Page 363;
              Also subject to easement granted to Gulf Central Pipe Line Company dated April 23, 1969, and
              recorded in Deed Record 348. Page 309;
              Excepting the coal and material in the coal and the rights pertaining thereto. as conveyed to the
              Indiana Fuel Company by deed dated September 30, 1902, and recorded in Deed Record 107,
              Page 413;                                     ’


              All being records of the Recorder's Office of Vigo County, Indiana.


                              A/K/A 1085 W.         Krislynn     Woods    Ave.,      West Terre Haute, IN 47885

     Owner acknowledges parts of said septic system and appurtenances, as built, encroachcs on Kaneb‘s
     easement as deﬁned in the Right of Way Grant recorded on the 17‘“ day of June, 1969 in Book 348, Page
     309-2 in the office 0f the recorder in Vigo County, Indiana.


     Whereas. Kaneb is willing to grant permission for the existing encroachment of said septic system and
     appurtenances, subject to the following conditions:




     LL-SOA                                                        Page   1   of 5

                                                                                                                                       EXHIBIT
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 18 of 25 PageID #: 22




         ,_.
               The permission herein granted is               subject to the existing easement rights of Kaneb.
               Owner will construct. maintain,            and remove the septic system and appurtenances at no
                                                              relocate.
               expense    to        Kaneb.    system and appurtenances, or portion thereof, needs to be removed
                                              If the septic
               for Kaneb to access its pipeline facilities, Kaneb will contact Owner of the septic system and
               appurtenances to arrange for removal. However, in the event of an emergency or similar
               circumstances,          it   may be     necessary for Kaneb to remove the septic system and appurtenances, or
               portion thereof.             Kaneb    will not be responsible for            any costs or damages associated with said
               removal.
               Owner must            notify   Kaneb    at least   48 hours before any future work 0r modification commences on
               01‘   near Kaneb’s easement.             No w01k          shall take place   without   Kaneb stafﬁbeing present   at the site

               at the   time of construction.
               Owner shall supply plans, surveys 21nd drawings. if Kaneb deems necessary.
               This Agreement shall be revocable by Kaneb in the event of Owner’s noncompliance with any
               requirements, conditions, or specifications of the Agreement, upon notice given to Owner of the
               septic system and appurtenances.
               Kane‘o reserves the right to cease permitted operations, if in the opinion of Kaneb, the conditions
               of the permit are not being met. 0r if Permittee is not following safe operating. excavation activity,
               appropriate safety, traffic control.               etc.

               Owner                                                    its shareholders, and their directors
                         agrees to indemnify, save and hold harmless Kaneb,
               21ndemployees, against any and all claims for damages. injury or death arising by reason of
               Owner’s Permitted Work or Owner’s placement, use, and maintenance of said septic system and
               appurtenances.
               The    septic    system and appurtenances                 shall   be constructed and maintained to comply with      all   laws
               and industry standards.
               The permission herein granted by Kaneb is limited to its interest and authority in the subject land
               and Owner acknowledges the possible obligation to obtain the required permission from other
               parties of interest or the Government. Kaneb permits this septic system and appurtenances only to
               the extent      it   may do     so   by law.
         10.   The    terms, conditions, and provisions contained herein shall be binding                        upon   the parties hereto,
                                   and assigns.
               their heirs, successors
         ll.   Any future encroachment on Kaneb                      right of      way   will require an additional   agreement and   is   not
               guaranteed to receive permission,
         12.   This agreement  is specific to the property described above and is in no way to be construed as

               reducing the width 0f the right of way as defined in the Right of Way Grant recorded on the 17‘“
               day of June, 1969 in Book 348, Page 309-2 in the ofﬁce of the recorder in Vigo County, Indiana.


                                                                    Trina to onnté'n
                                                                    lN—VIG-003200
                                                                   Ammonia Region




     LL-3OA                                                               Page 2 of 5
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 19 of 25 PageID #: 23




      EXECUTEDthis   Adj. Day of         ”mud             .
                                                               .20       o 3.
                                         I




                                   BYﬁﬂL-mf             QIKAAM
                                               Gﬁorge A. Schaffszanﬁr?
                                                                                          3'33-




                                   KANEB PlPE LINE OPERATING PARTNERSHIP. L.P., BY
                                   KANEB PIPE LINE COMPANY LLC THE SOLE GENERAL
                                   PARTNER   OF    KANEB  PIPE  LINE   OPERATING



                                             JMM”,
                                   PARTNERSHIP,    L.P.                               g




                                   BY:

                                   NAME:                                Lee E. Childres

                                   TITLE:                     Vice President of Engineering


                                                 Trilla to    Clinton
                                                 lN-VlG-OOSZOO
                                                 Ammonia Region




    LL-3 0A                              Page 3 0f 5
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 20 of 25 PageID #: 24




                                                                          ACKNOWLED GMENT


      STATE 0F                             /U/n9u;9                                                     )

                                                                                                        )              ss:

      COUNTY 0F
                                                 M;          D                                       )




      Before      me           A/ o       U ~ a3v oJ                                      ,
                                                                                              :1   Notary Public              in   and   for said   County and   State,
      on the                   day of                                                     ,   20                       .   personally appeared           59935:“-

      to   me knowu
      acknowledged
                          P/jSﬂl-L 3'1.
                          to   be the identical person
                              to   me   that hc executed the
                                                                      _   same
                                                                                 who executed
                                                                                 as
                                                                                                              the within and foregoing instrument, and
                                                                                                               free and voluntary act               and deed for the uses
      21nd   purposed therein            set forth.


             IN   WITNESS WHEREOF.                           1   have hereunto            set       my      hand   21nd official seal         the day and year last
      above written.                                                                                                                                                      .




      My commission             expires            -
                                                        ﬂ-       0

                                                                                                                                                                                              c       r
                                                                                                                                                                                          '




                       frilla to    Clinton
                       lN-VIG~OOSZOQ                                                                                                                                                     ”3}-
                                                                                                                                                                                  .r‘


                       Ammonia            Reellon                                                                                                                             I
                                                                                                                                                                                   1'1
                                                                                                                                                                                         ..
                                                                                                                                                                                                  -




                                                                      ACKNOWLEDGMENT



     STATEOF                        /UJ,44/ﬂ                                                        J




     COUNTY OF                                  M       J
                                                         9   9
                                                                                                    )

                                                                                                    )
                                                                                                                   bs




     Before       me           ﬂy M               ﬂ 3 " 0 i?                          ,
                                                                                              a    Notary Public             in    and for said County and       State,
     0n the              _    day   o1“
                                                                                      ,
                                                                                              20                   .       personally appeared          iggé / g
       Sc An P19371144
     to    me known      to    be the identical person                       who executed                     the within and foregoing instrument, and
     acknowledged to               me   that   he executed the same          as                               free and voluntary act                and deed for the uses
     and purposed therein set                  forth.


             IN   WITNESS WHEREOF,                           I   haw. homun‘m         sci          my hand         and       official seal the      day and year   last
     above written.


     My commission expires                       g"?                 Oj

                                                                                                                                    Notary    ubTic




     LL-soA                                                                  Page 4 of 5
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 21 of 25 PageID #: 25




                                         .
                                                               ACKNOWLED GMENT


      STATE OF

      COUNTY OF

      before me,
      President 0f Engineering 0f
                                 KANSAS



                       BEIT REMEMBERED,


      Operating Partnership, L.P.,
      21nd t0
                                         SEDGWICK


                         duly commissioned,




                be the same person who executed
      and he duly acknowledged the execution
                                                        in
                                                               mutanmis
                                                                                     )

                                                                                     )

                                                                                     )



                                                                                    Gus.         dayof
                                                                                                      ss:




                                                             and for the County and State aforesaid, came
                                                                                                             W
                                                 Kaneb Pipe Line Company LLC, The Sole General Partner 0f Kaneb Pipe Linc
                                                    a Delaware Limited Partnership, personally known t0 me t0 be such person,

                                                                the foregoing instrument 0f writing in
                                                                 of‘   the   same   for himself      and    01‘
                                                                                                                                               ,20
                                                                                                                                Lee E. Childres, Vice



                                                                                                                         behalf of said corporation,
                                                                                                                  said corporation for the uses and
                                                                                                                                                     3;,


      purposes therein set forth.
                                                                                             '




                   IN     WITNESS WHEREOF,                      Ihuve here                       y   and and       am   ed.    'd'f
                                                                                                                                      ‘icial   Seal on the
      clay   and year   last     above       written.



                                                                                                                                                     '




                                                                                                                   Notary ﬁlblic
                         .
                               ......,

                              ‘ﬁ‘msxﬁ            LEANNE M. LECHNEH
                                                                                    J
                   a    ='-
                              FFIGiAL‘         MYCOMMISSIONEXPIHES
                              ‘gtxgjgés
                         ”’ﬁiﬁﬂéro‘


                                                                                                                  Trma to ClintJn
                                                                                                                  lN-VlG-003200
                                                                                                                  Ammonia Reaion




     Prepared by 21nd return t0: Michael Reames
     Kaneb Pipe Line. Operating Partnership, L. P..
     7340 W. 21‘“ St‘ N.. Suite 200
     Wichita, KS 67205
     LL-30A
     LL-30A                                                                  Page 5 of   5
                                                                                 Filed: 8/27/2020 10:58 AM
        Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 22 of 25 PageID    #: 26
                                                                                                                                Clerk
                                                         Vigo Superior Court 6                                   Vigo County, Indiana




                                                  STATE OF INDIANA
                                                VIGO SUPERIOR COURT
                                                              2020   TERM

Dustin    W.   Zeigler and   Rose Anna   L. Zeigler,
          Plaintiffs,


V.                                                              CAUSE N0.        84D06-2008-PL-004348

First   American   Title Insurance   Company,
          Defendant.



T0:       President
          FirstAmerican Title Insurance Company
          One First American Way
          Santa Ana, CA 92707


                                                              SUMMONS

TO THE ABOVE—NAMED DEFENDANT OR DEFENDANTS:

You have been     sued by the persons named  "Plaintiffs,” in the Court stated above. The nature 0f the suit against you is
stated in the complaint  Which is attached t0 this summons. It also states the demand which the Plaintiffs have made
against you. You must answer the complaint in writing, by you 0r your attorney, Within twenty (20) days, commencing
the day after you receive this summons, (you have twenty-three (23) days t0 answer if this summons was received by
mail), or judgment Will be entered against you for What the Plaintiffs have demanded. If you have a claim for relief
against the Plaintiffs arising from the same transaction or occurrence, you must assert it in your written answer.


The following manner of service of summons       is   hereby designated:


                                                       CERTIFIED MAIL

If not so designated, the Clerk shall cause service to   be made by mail.


Jeffrey A. Lewellyn, #1 52 1 6-34                         g,
WILKINSON, GOELLER, MODESITT
 WILKINSON & DRUMMY
                                                         f,
                                                               “é 4mnh  J?                          CLERK

333 Ohio Street
                                                         HB                                       DEPUTY
Terre Haute, IN 47807
Phone: 812-232-4311                                    8/27/2020




                                                        Vigo Superior Court
                                                              Courthouse
                                                       33 South Third Street
                                                       Terre Haute, IN 47807
                                                          (812) 462-3211
      Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 23 of 25 PageID #: 27

                                                             CERTIFICATE OF MAILING

Ihereby   certify that       on the                  day 0f                                 ,
                                                                                                2020,   I   mailed a copy 0f this summons and a copy 0f the
complaint to the Defendant, First American Title Insurance Company, by                                                               mail, requesting a return
receipt, at the address furnished               by the   Plaintiff.



Dated                               ,
                                        2020.                                                                                                  CLERK

                                             RETURN ON SERVICE OF SUMMONS BY MAIL
Ihereby certify that the attached return receipt was received by me showing that the summons and a copy of the complaint
mailed t0 Defendant, First American Title Insurance Company, was accepted by 0r 0n behalf 0f the Defendant 0n the
                   day 0f                                             ,
                                                                          2020.


Ihereby certify that the envelope containing the summons and a copy 0f the complaint was returned t0                                           me showing that
thesame was not accepted by the addressee 0n the          day of                           2020.                                 ,




                                                                                                                                              CLERK

                                                     ACKNOWLEDGEMENT OF SERVICE
Ihereby acknowledge receipt 0f a copy 0f the summons and a copy 0f the complaint in the above-entitled cause at
                                                                                       on the             day 0f
                                        ,
                                            2020.


                                                                                                               Signature 0f Defendant


                                            RETURN ON SERVICE OF SUMMONS BY SHERIFF
Ihereby   certify that       I   have served the within summons:


                       (1)   By delivering a copy 0f the Summons and a copy 0f the                                complaint t0 the Defendant,
        First   American          Title Insurance        Company, on            the               day 0f                                ,
                                                                                                                                            2020.


                       (2)   By leaving         a copy of the   summons and             a copy of the complaint at


          on the                    day of                                 ,
                                                                               2020, the dwelling house 0r usual place of abode 0f
        the Defendant, First           American          Title Insurance          Company, and by mailing a copy of the summons
        t0 the Defendant, First               American      Title Insurance         Company, by ﬁrst class mail, t0

        the last       known      address of the Defendant.



Sheriff‘s Fees: $
                                                                                      Sheriff of Vigo County, Indiana


Additional:        $                                                                  By:




                                                                          Vigo Superior Court
                                                                                  Courthouse
                                                                          33 South Third Street
                                                                          Terre Haute, IN 47807
                                                                               (812) 462-3211
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 24 of 25 PageID
                                                                         Filed:#: 28 10:58 AM
                                                                                8/27/2020
                                                                                                                                                 Clerk
                                                       Vigo Superior Court 6                                                      Vigo County, Indiana




                                                   STATE OF INDIANA
                                                 VIGO SUPERIOR COURT
                                                                2020    TERM


  Dustin   W.   Zeigler and       Rose Anna      L. Zeigler,
           Plaintiffs,


  V.                                                                           CAUSE NO-               84D06-2008-PL-004348


  First   American      Title Insurance     Company,
           Defendant.


                        E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

  This Appearance Form must be ﬁled 0n behalf 0f every party in a                                        civil case.
  1.     The party 0n whose behalf this form is being ﬁled is:
           Initiating        _X_
           The undersigned attorney and
                                            Responding
                                                     all   attorneys         on
                                                                                     Intervening
                                                                                    this   form
                                                                                                            ;
                                                                                                                and
                                                                                                  now appear in this   case for the
           following parties:
           Name     of party:              Dustin    W.    Zeigler and          Rose Anna          L. Zeigler
           Address ofparty:                c/o 333   Ohio           Street
                                           Terra Haute, IN 47807
           Telephone # ofparty: 812-232-43 1                    1




           Attorney information for service as required by Trial Rule 5(B)(2):
           Name:                 Jeffrey A. Lewellyn            Attorney N0.: 152 1 6-34
           Address:              333 Ohio Street                Phone:         (812) 232-43 11
                                           Terra Haute, IN 47807                            Fax N0.:            (812) 235-5107
           Email Address:                  jalewellyn@wilkinsonlaw.com

  IMPORTANT:                 Each attorney speciﬁed 0n               this appearance:

             (a)            certiﬁes that the contact information listed for him/her                     0n the Indiana Supreme
                            Court R011 of Attorneys        is   current and accurate as of the date of this
                            Appearance;
             (b)            acknowledges that all orders, opinions, and notices from the court in this
                            matter that are served under Trial Rule 86(G) will be sent t0 the attorney at
                            the email address(es) speciﬁed by the attorney 0n the Roll 0f Attorneys
                            regardless of the contact information listed above for the attorney; and
             (c)            understands that he/she        is   solely responsible for keeping his/her Roll of Attorney
                            contact information current and accurate, see Ind. Admis. Disc. R.2(A).
                        Attorneys can review and update their R011 0f Attorneys contact information on
                        the Courts Portal at http://portal.courts.in.gov.


           This    is   a   PL case type   as   deﬁned     in Administrative               Rule 8(B)(3).




                                                                Page     1   of 2
Case 2:20-cv-00590-JRS-MJD Document 1-1 Filed 10/29/20 Page 25 of 25 PageID #: 29




        This case involves support issues. Yes                    No       X       .
                                                                                        (Ifyes,   supply social security
        numbersfor allfamily members 0n a separately attached documentﬁled as conﬁdential
        information 0n light green paper. Use Form TCM-TR3.I—4.)



        or a no—contact order.        Yes               No   i
        This case involves a protection from abuse order, a workplace Violence restraining order,
                                                                                 must provide
                                                                        (Ifyes, the initiatingparly
        an addressfor the purpose oflegal service but that address should not be one that
        exposes the whereabouts ofa petitioner.) The party shall use the following address for
        purposes of legal service:
                          Attorney’s address
                          The Attorney General Conﬁdentiality program address                          (contact
                          the Attorney General at 1-800-32 1 - 1 907 or e-mail address                      is

                          c0nﬁdential@atg.state.in.us).
                          Another address (provide)

        This case involves a petition for involuntary commitment. Yes                                  No        X
        If Yes above, provide the following regarding the individual subj ect to the petition for
        involuntary commitment:
        a.     Name      0f the individual subj ect t0 the petition for involuntary commitment                       if it is
               not already provided in #1 above:
        b.     State 0f Residence        of person subject to petition:
        c.     At     least   one of the following pieces of identifying information:
               (i)        Date of Birth
               (ii)       Driver’s License    Number
                          State    where issued                      Expiration date
               (iii)      State    ID Number
                          State    where issued                      Expiration date
               (iv)       FBI Number
               (V)        Indiana Department of Corrections               Number
               (Vi)       Social Security    Number is         available     and   is   being provided in an attached
                          conﬁdential document             Yes                 No

        There are related cases: Yes                      N0     X        (Ifyes, list      0n continuation page.)

        Additional information required           by   local rule:




        There are other party members: Yes                      No       X     (Ifyes, list       on continuation page.)

  10.   This form has been served on        all   other parties and Certiﬁcate 0f Service                is   attached:
        Yes                   N0     X
                                                                  /s/   Jeffrey A. Lewellvn
                                                                  Jeffrey A. Lewellyn, # 1 52 1 6-34




                                                       Page 2 of 2
